Citation Nr: 0612936	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-34 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center (RO&IC) in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a low 
back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO&IC) 
in Philadelphia, Pennsylvania, wherein the RO determined that 
new and material evidence had not been received to reopen a 
claim for service connection for a low back disability. 


FINDINGS OF FACT

1.  By a June 2000 decision, the Board denied service 
connection for a low back  disorder.   

2.  The evidence received since the Board's June 2000 
decision includes evidence some of which is new, but does not 
relate to an unestablished fact necessary to substantiate a 
claim for service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The June 2000 Board decision denying service connection 
for a low back disorder is final.  38 U.S.C.A. § 7104 (West 
2002).  

2.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for a low back 
disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.156 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board observes that the veteran was apprised of VA's 
duties to both notify and assist in correspondence with 
respect to his new and material evidence claim in letters, 
dated in October 2001 and June 2002.  In this regard, the 
October 2001 letter specifically informed him that his claim 
for service connection for a low back disorder had been 
previously denied by the Board in June 2000.  In the October 
2001 letter, the RO educated the veteran that the Board had 
denied his claim because the evidence of record had failed to 
show a link between his in-service complaints and his current 
low back condition or that "it" had occurred within "the 
presumptive period of one year of his discharge."  The RO 
specifically pointed out that evidence from the Medical 
Department of the USS TRIPOLI, reflecting treatment for the 
low back in February and March 1973, did not constitute new 
and material evidence because it had been previously 
considered by the Board in June 2000.  Thus, the RO 
instructed the veteran that in order to reopen his claim, he 
needed to submit medical evidence which showed a link between 
his current condition and the condition reported while on 
active duty or that the condition had manifested to a 
compensable degree within one year from his discharge from 
active duty.  By a June 2002 letter to the veteran, the RO 
indicated that VA X-ray and magnetic imaging reports (MRI), 
submitted by the appellant, were not new and material because 
they had failed to provide a link between his in-service 
complaints and his current back condition or that "it" had 
occurred within the presumptive period.  The RO specifically 
noted that new evidence includes written or oral statements, 
that have not been previously considered.  The RO described 
"Material" evidence as that which applied to the specific 
issues being claimed on appeal.   

In light of the foregoing letters to the veteran, dated in 
October 2001 and June 2002,  the Board finds that the RO has 
specifically informed the veteran of "material" evidence 
that is necessary to prevail on his underlying claim for 
service connection for a low back  disorder, namely an 
etiological link between his current low back disorder and 
his military service or evidence that "it" was manifested 
to a compensable degree with in one year of his discharge 
from service, facts that were not present when the Board 
denied his claim in June 2000.

In addition to VA's letters to the veteran described in the 
preceding paragraphs, by an April 2001 letter, the 
appellant's representative, Disabled American Veterans, 
provided notice of the information and or evidence needed to 
substantiate his underlying claim for service connection for 
a low back disorder, namely that it is etiologically related 
to service or that "it" was manifested to a compensable 
degree within a year of discharge from service.  The 
veteran's representative also reported service connection 
laws and regulations that are relevant to the underlying 
claim for service connection for a low back disorder (i.e., 
competent evidence of a current disability (a medical 
diagnosis) of incurrence or aggravation of a disease or 
injury in-service (lay or medical evidence), and of a nexus 
between an in-service injury or disease and the current 
disability (a medical evidence).  The representative also 
indicated that the nexus (link) requirement could be 
satisfied by "presumptive but certain diseases and/or 
disabilities manifested themselves to a ceratin period and 
are related to service."  The representative specifically 
instructed the veteran that in order to reopen his claim 
before VA, he needed to have a physician review a copy of his 
service medical records and/or any treatment records after 
service and provide a medical statement noting a nexus 
between his current back condition and his military service.  

Overall, the Board finds that the discussion contained in the 
RO's October 2001 and June 2002 letters, as well as the 
substance of information provided in the representative's 
April 2001 letter to the appellant, along with the September 
2003 statement of the case, collectively, furnished the 
veteran notice of the types of evidence he still needed to 
send to VA, the types of evidence that VA would assist in 
obtaining, and in effect requested that the veteran provide 
VA with or identify any additional sources of evidence that 
he possessed or knew of that could help to substantiate the 
claim on appeal.  In this regard, the September 2003 
statement of the case specifically included the provisions of 
38 C.F.R. § 3.156(a) (2005), regulations that are relevant to 
the appellant's new and material claim.  In applying the 
regulations to the facts of the veteran's case, the RO 
specifically stated that newly submitted VA X-rays and MRI 
reports of his lumbar spine did not relate to an 
unestablished fact pertinent to the issue of service 
incurrence because they did not contain any information 
regarding a relationship between the claimed low back 
condition and his prior military service; they only related 
to the status of his back in 2002.  

Overall, the Board finds that VA provided the appellant with 
notice of what constitutes "material" evidence to prevail 
on the underlying claim for service connection for a low back 
disorder (i.e., evidence demonstrating a link between service 
and his current back disorder or that it manifested to a 
compensable degree within a year of discharge from service).  
See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006).

Although the June 2002 notice required by the VCAA may not 
have been provided until after the RO adjudicated the 
veteran's claim in October 2001, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

Additionally, since a new and material claim involves an 
underlying basic claim of entitlement to service connection, 
the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all of the 
elements of a claim for service connection, to specifically 
include notice that a disability rating and an effective date 
will assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in processing with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In that regard, because the veteran has not submitted new and 
material evidence to reopen his claim for service connection 
for a low back disorder, no disability rating or effective 
date can therefore be assigned, so there can be no 
possibility of any prejudice to the veteran.   

Regarding VA's duty to assist, service medical and personnel 
records, extensive post-service VA and private treatment 
reports, and statements and testimony of the veteran and his 
brother are of record.  Accordingly, under these particular 
circumstances, the Board finds that VA did not have a duty to 
assist in this regard that remains unmet.  

II.  Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  In addition, certain chronic 
diseases, such as arthritis, shall be presumed to have been 
incurred during service if they become manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

III.  New and Material Laws and Regulations

The Board must initially consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end.  
Barnett, supra.  Further analysis beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384.

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  In determining if new and material 
evidence has been submitted, the evidence is generally 
presumed to be credible.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999) (per curium).  In addition, all of the 
evidence received since the last final disallowance shall be 
considered in making the determination.  See Evans v. Brown, 
9 Vet. App. 273, 283 (1996).

IV.  Analysis

The veteran contends that he injured his back while tying 
down helicopters during  his duties as an airman mechanic 
aboard the USS TRIPOLI.  The veteran maintains that although 
he can not recall exactly how he injured his back, he was 
told that he had a severe back sprain, was given medication 
and continued to perform his duties.  The veteran maintains 
that he continued to receive medication from the military 
right up to the time of his discharge.  
In a June 2000 decision, the Board denied service connection 
for a low back disorder.  In making their determination, the 
Board concluded that there was no evidence that established 
an etiological link between the veteran's current low back 
disorder and his military service.  When the Board denies a 
claim, the claim may not be reopened and reviewed unless new 
and material evidence is presented.  38 U.S.C.A. §§ 5108, 
7104 (West 2002).  In June 2002, the RO received the 
veteran's petition to reopen his claim for service connection 
for a low back disorder.  The Board notes that 38 C.F.R. § 
3.156(a) was amended in August 2001, and that amendment is 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Because the veteran 
filed his application to reopen at the RO in June 2002, the 
amended version of 38 C.F.R. § 3.156(a) governs this case.  

Evidence that was of record at the time of the Board's June 
2000 decision included the veteran's DD 214, reflecting that 
he had served on active duty with United States Navy from 
October 1972 to November 1973, that his last duty assignment 
was on the USS TRIPOLI, LPH 10, and that he was awarded the 
National Defense Service Medal. 

Service medical records include an October 1972 enlistment 
examination report reflecting that the veteran's spine was 
found to have been "normal."  On a Report of Medical 
History, dated in October 1972, the veteran denied that he 
had had recurrent back pain.  In early February 1973, while 
aboard the USS TRIPOLI, the complained of headaches and back 
pain for one day.  Medication was prescribed and he was to 
return to the clinic if needed.  Later that day, he was seen 
for a back ache.  At that time, an examination of the low 
back showed paravertebral pain at L3- L5.  The examining 
physician's impression was mild lumbosacral strain.  He was 
placed on light duty for one day.  A few days later, the 
veteran again complained of injuring his back "again 
yesterday while in working party."  An examination of the low 
back remained "unchanged."  An impression of recurrent 
lumbosacral strain was entered.  The veteran was placed on 
light duty.  A November 1973 service separation examination 
report reflects that the veteran's spine was found to have 
been clinically "normal."  

A VA discharge summary showed that the veteran was 
hospitalized from June 1994 through September 1994, for 
treatment for an unrelated condition, and his diagnoses upon 
discharge included chronic low back pain.

A September 1994 VA treatment record shows that the veteran 
reported having a history of chronic low back pain, that had 
been aggravated by pain from working and using a back brace, 
and the impression was low back pain.

VA treatment records, dating from July to December 1995, also 
reflect that the veteran was treated for low back pain on 
several occasions.  In July 1995, the appellant reported 
having a back injury twenty years previously.  The examiner's 
impression was mild back strain.  He was seen again two days 
later and reported having chronic low back pain since 1973.  
The medical record is partially illegible, but appears to 
show that he reported that his mild lumbosacral strain noted 
in 1973 had been getting worse.  In August 1995, he again 
reported having chronic low back pain since 1973, and claimed 
that he had hurt his back in the Navy.

VA X-ray reports of the lumbosacral spine, dated in February 
1996, showed very minimal degenerative changes and possible 
mild listhesis abnormality at the lumbosacral junction, 
possibly related to ligament laxity.  A private MRI of the 
low back, also dated in February 1996, showed degenerative 
change of the intervertebral disc at L5-S1, but without 
posterior or lateral disc herniations or stenosis of the 
spinal or nerve root canals.  

VA outpatient reports, dating from May 1996 to February 1997, 
include a May 1996 VA discharge summary, reflecting that the 
veteran underwent a posterior laminectomy and interbody 
fusion with instrumentation at L5-S1.  It was noted that he 
had a long history of low back pain, and reported having 
increased pain over the two years prior.  A November 1996 VA 
treatment plan report reflects that the veteran reported 
having a 20 year history of back pain.  Subsequent VA 
treatment records indicate that the veteran continued to seek 
treatment for his low back pain.

During a February 1997 hearing at the RO, the veteran 
testified that during service, he had injured his back while 
tying down helicopters during his duties as an airman 
mechanic aboard ship.  The veteran stated that he could not 
remember how he had injured his back, but that he was told 
that he had a severe back sprain, was given medication and 
continued to perform his duties.  The veteran testified that 
he had continued to receive medication from the military 
right up to the time of his discharge.  He testified that he 
did not fill out a list of complaints at the time of his 
discharge, and that he was not asked if he was on any 
medications.  The veteran reported that his discharge 
examination was "in and out" due to the type of discharge he 
received.  He testified that after service, he received no 
treatment for his back, and that he self-medicated for almost 
twenty years, until he finally sought treatment for his back.   
He claimed that when he was clean, and no longer abusing 
substances, he then realized that he had a severe back 
problem, and was told he had arthritis in his back.

During a February 1997 VA orthopedic examination, the veteran 
reported having a history of low back and radicular right leg 
pain.  The examiner's assessment was that he had a history of 
recent spinal surgery complicated by postoperative infection.  
In short, the VA examiner concluded that the veteran had some 
limitation of range of motion and residuals low back pain.  A 
VA general medical examination report, also dated in February 
1997, reflects that the veteran was diagnosed as having 
status post incision and drainage of the abscess overlying 
the lumbosacral, without extension, and status post L5-S1 
diskectomy with lumbar decompression for herniated nucleus 
pulposus at L5-S1 with stenosis.

A VA discharge summary showed that in April 1997 the veteran 
was hospitalized for treatment for back pain with abscess, 
and underwent surgery for removal of the abscess and the 
hardware from his back.    

In March 2000 the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the Board in Washington, 
D.C, the contents of which are consistent with that 
previously reported in the preceding paragraphs.  However, 
the veteran also related that in 1992, he had sought 
treatment for his low back.  He testified that although he 
did not seek treatment for his low back in 1993, he had 
received continuous treatment since 1994.  He testified that 
in 1996, he had showed his service medical records to the 
chief surgeon at Hershey Medical Center, Dr. G., who opined 
that his severe in-service low back strain was the beginning 
of his current low back problems.  He testified that after 
service, he had tried to maintain employment, which involved 
hard labor, but that he had a bad employment record, which 
was partially due to his low back problems.  The veteran 
claimed that none of his places of employment had offered him 
a health examination.  He indicated that Dr. G. had not put 
an opinion in writing and had verbally expressed his opinion 
to the veteran.  The Veterans Law Judge advised the veteran 
to obtain a written statement from Dr. G., and that the 
record would be held open for 30 days.  At the hearing, the 
veteran submitted a statement from his brother, along with a 
waiver of initial review by the RO, in which he recalled that 
the appellant had been active in sports, but that all changed 
when he returned home from active duty in the early 1970's.  
The veteran's brother also reported that the veteran 
constantly complained of back pain, and that he occasionally 
went to the hospital for treatment.

Evidence received after the Board's June 2000 decision is not 
new and material.  The evidence added to the record since the 
Board's June 2000 decision consists of duplicative service 
medical and personnel records and VA X-ray and MRI reports of 
the low back and right hip, dated in February and May 2002, 
respectively.  While the aforementioned VA X-ray and MRI 
reports are new, as they were not of record at the time of 
the Board's June 2000 decision, they are not material because 
they do not relate to an unestablished fact, namely that the 
appellant's current low back disorder is etiologically 
related to his military service or that arthritis of the 
lumbosacral spine was manifested to a compensable degree 
within a year of service discharge.  Thus, the additional 
evidence is not new and material.  
38 C.F.R. § 3.156(a) (2005).

In summary, as some of the evidence added to the record since 
the Board's June 2000 decision is new, it does not relate to 
an unestablished fact, namely that the appellant's current 
low back disorder is etiologically related to his military 
service, namely fixing helicopters during his duties as an 
airman mechanic aboard the USS TRIPOLI, or that arthritis of 
the lumbosacral spine was manifested to a compensable degree 
within a year of service discharge.  Thus, such evidence is 
not new and material in accordance with 38 C.F.R. 
§ 3.156(a)(2005).  Consequently, the veteran's application to 
reopen the claim for service connection for a low back 
disorder denied.


ORDER

New and material evidence not having been received, the claim 
for service connection for a low back disorder s not 
reopened. 



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


